Shea, J.
(dissenting). If the only person being penalized by the order of dismissal were the plaintiff administrator, who is also the husband of the deceased and, therefore, a probable beneficiary of the estate, I would be somewhat less concerned. The record, however, does not indicate who the beneficiaries may be and the law does not demand that a sanction be imposed which effectively deprives other possible beneficiaries of a valuable property right because of the misconduct of the one who initiated the action in their behalf. By invoking his privilege against self-incrimination in such a manner as to jeopardize the prosecution of the action brought in behalf of the estate, the plaintiff administrator indicated an obvious conflict of interests. He should have been removed by the Probate Court and prosecution of the action delayed until another administrator had been appointed. See Carroll v. Arnold, 107 Conn. 535, 542, 141 A. 657 (1928).
The only part of Practice Book § 231, the authority relied upon for the sanction of dismissal, which pertains to depositions, is the portion reading, “[i]f any party . . . has failed to appear and testify at a deposition duly noticed pursuant to this chapter . . . .” This provision may reasonably be construed to impose a duty on a party-deponent to answer all proper questions. A party at a deposition who refuses to answer ought, however, to have no less protection from punitive measures than a witness at a trial. See Practice Book §§ 985, 986, 988. Before any sanction may be imposed the court should direct the witness to respond to the particular question so that the witness becomes aware that his refusal is a violation of a court order and may reconsider his position. See Fed. R. Civ. Proc. § 37 (a). The record here is devoid of any such order by the court. There is no transcript of the hearing on the defendants’ *149motions, so we do not know exactly what transpired. It is undisputed, however, that the plaintiff was not present at the hearing and, therefore, had no chance, after the court indicated its view that the action might be dismissed, to reconsider his refusal to answer. Before the extreme sanction of dismissal should have been imposed the court should have afforded the plaintiff a reasonable opportunity to reevaluate his position in the light of the court’s determination that the inquiries must be answered if the suit was to be maintained.
The plaintiff did withdraw his claim of a fifth amendment privilege once he became aware of the position taken by the court, as indicated by his subsequent motion to set aside the dismissal, which stated that “the plaintiff has always been willing to respond to these questions if so directed by the court, and the plaintiff now desires to amend his responses to the deposition by answering the subject questions.” Whether he would have done so once the court overruled the objections raised by his counsel to the questions involved and ordered them to be answered the record does not disclose, because he was given no such opportunity. His attorney, who did attend the hearing on the defendants’ motions, could not have waived his client’s privilege. “While the rules give the court a wide choice of sanctions, courts have generally been unwilling to impose drastic sanctions, such as dismissal of the action, except as a last resort for flagrant violations.” James & Hazard, Conn. Civ. Proc. (2d Ed.) § 6.14.
The fifth amendment privilege against self-incrimination is a fundamental constitutional right the invocation of which should occasion no penalty, civil or criminal, unless the necessities of justice dictate otherwise. “Even in circumstances where the defendant has demonstrated a strong interest in disclosure, an order requiring the plaintiff to choose between his *150Fifth Amendment rights and dismissal will not be proper, except where other, less drastic, remedies are not available.” Black Panther Party v. Smith, 661 F.2d 1243, 1272 (D.C. Cir. 1981). Here, where the record does not indicate that the court ever gave the plaintiff such a choice, the imposition of the dismissal sanction must be viewed as a punishment for exercising the privilege and not as a remedial measure necessitated by the interests of justice.
Accordingly, I dissent.